DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0276168).
In regard to claim 1, Huang teaches a temperature control assembly, comprising:
a chamber (205) configured to receive liquid fluid and expand (using a heater) the liquid fluid to gas having a first temperature (see ¶ 0035-0036; fig. 2), the chamber (205) having an outlet (via conduit 207) to provide the gas having the first temperature to a system (process chamber 100) to be temperature controlled (See fig. 2; ¶ 0035);
a pump (See the pump on conduit 311) configured to receive the gas (via conduit 311) at a second temperature and a second pressure from the system (100), the pump being further configured to pump the gas at a third temperature and a third pressure (¶ 0035, 0037; fig. 2); and
a sump (tank 303) configured to receive the gas (via conduit 311) at the third temperature and the third pressure from the pump (See fig. 2), and recirculate (via conduit 305, 203) at least a portion of the gas to the chamber (See fig. 2).
Huang teaches a heat transfer fluid/refrigerant such as Galden as a coolant/refrigerant, but does not explicitly teach using nitrogen. However, official notice is taken that nitrogen is an old and well-known manner of providing refrigerant. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the temperature control assembly/process of Huang by using nitrogen as refrigerant for the purpose of providing a low temperature refrigerant that is effective and practical cryogen for most low-temperature applications because of its extremely low boiling temperature and high refrigeration capacity.

In regard to claim 14, see the rejection of claim 1 above.

In regard to claim 2, Huang teaches the temperature control assembly of claim 1, wherein the system is a semiconductor test or handling system (See Abstract; ¶ 0033-0034).
In regard to claim 3, Huang teaches the temperature control assembly of claim 1, further comprising a first valve (See the valve on conduit 203) controllable to provide the liquid nitrogen to the chamber (205) at a selected flow rate (See fig. 2). The selected flow rate could be achieved by simply controlling the valves manually.
In regard to claim 4, Huang teaches the temperature control assembly of claim 1, further comprising a second valve (any of the valves on conduit 311, 305) controllable to provide recirculated nitrogen gas to the chamber (205) to be mixed with the liquid nitrogen in the chamber at a selected ratio (fig. 2; ¶ 0036, 0037). The selected ratio could be achieved by simply controlling the valves manually.
In regard to claim 15, Huang teaches the method of claim 14 further comprising recirculating (via conduit 305, 203) at least a portion of the nitrogen gas (the recycle gas via 311) introduced from the sump (tank 303) to the system (101) to be thermally controlled (See ¶ 0036; fig. 2). In this case, the gas is recycled from the sump to the system by passing through the chamber, which is the same way as applicant’s elected invention (fig. 1).
In regard to claim 16, Huang teaches the temperature control assembly of claim 1, wherein the system is at least one of a semiconductor testing system or a semiconductor handling system (See Abstract; ¶ 0033-0034).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0276168) in view of Sheydayi (US 2006/0135047).
In regard to claims 5 and 6, Huang teaches the temperature control assembly of claim 1, but does not teach an exhaust that receives a remaining portion of nitrogen gas not recirculated to the chamber from the sump (claim 5) and a pressure release valve controlling flow of the remaining portion of nitrogen gas from the sump to the exhaust (as claimed in claim 6).
However, Sheydayi teaches an apparatus and method for processing a semiconductor substrate, wherein the system comprises a chamber 110, as such, when the gas pressure in the chamber build up it flow past the check valve 174 and out to the open on-off vent valve 176.  Vent on-off valve 178 is employed to bleed off the chamber pressure that is retained by the spring rating of the check valve 174 (100 psi) to more fully depressurize the chamber 110 (See ¶ 0062; fig. 1A-1H).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the temperature control assembly/process of Huang by implementing an exhaust and a pressure release valve on the sump, based on the teaching of Sheydayi since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing an exhaust and a pressure release valve would help the system of Huang to efficiently control the nitrogen gas inside the sump and in order to avoid unnecessary pressure buildup inside the sump.

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
Applicant's arguments (Remarks page 7) that Huang states that the “conduit 305 pumps out the cooling liquid heat transfer fluid from . .. [the] condense filter tank 303 into the pre-heating tank 201.” Huang, 4[0037]. Huang states that the “conduit 203 pumps the heated heat transfer fluid (HTF) into the overheated vapor generator 205.” /d., {[0036] (emphasis added). Huang states that the “overheated vapor generator 205 heats the injected liquid heat transfer fluid (HTF) ... .” /d. (emphasis added). Indeed, Figure 2 of Huang illustrates the conduit (305) and the conduit (203) as being disposed within the liquid (the shaded portion) in the condense filter tank (303) and the pre-heating tank (201). Therefore, Huang does not disclose a “sump configured to receive the nitrogen gas at the third temperature and the third pressure from the pump, and recirculate at least a portion of the nitrogen gas to the chamber,” as recited in independent claim 1, or “pumping the nitrogen gas at a third temperature to an exhaust via a sump” and “recirculating at least a portion of the nitrogen gas from the sump to the chamber,”
In response, examiner respectfully disagree. Huang teaches a sump (tank 303) configured to receive the gas (via conduit 311) at the third temperature and the third pressure from the pump (See fig. 2), and recirculate (via conduit 305, 203) at least a portion of the gas to the chamber (205). In this case, examiner would like to remind applicant that this is an apparatus claim, and Huang apparatus is capable of transferring fluid (vapor/liquid) from the sump (303) via (conduit 305,203) to the chamber (205).  
In addition, a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP 2111.02, 2112.01 and 2114-2115.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763